EX-99.1 For Additional Information, please contact COMM 2014-CCRE16 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-CCRE16 Payment Date: 7/12/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Defeased Loan Detail 26 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation KeyBank National Association LNR Partners, LLC Park Bridge Lender Services LLC 60 Wall Street 11501 Outlook Street 1601 Washington Avenue 600 Third Avenue New York, NY 10005 Suite 300 Suite 700 40th Floor Overland Park, KS 66211 Miami Beach, FL 33139 New York, NY 10016 Contact: Contact: Helaine M. Kaplan Andy Lindenman Contact: www.lnrpartners.com Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 317-4372 Phone Number: (305) 695-5600 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12591VAA9 1.445000% 54,127,000.00 20,615,890.34 1,114,687.81 24,824.97 0.00 0.00 1,139,512.78 19,501,202.53 31.01% A-2 12591VAB7 3.042000% 144,926,000.00 144,926,000.00 0.00 367,387.41 0.00 0.00 367,387.41 144,926,000.00 31.01% A-SB 12591VAC5 3.653000% 74,206,000.00 74,206,000.00 0.00 225,895.43 0.00 0.00 225,895.43 74,206,000.00 31.01% A-3 12591VAD3 3.775000% 190,000,000.00 190,000,000.00 0.00 597,708.33 0.00 0.00 597,708.33 190,000,000.00 31.01% A-4 12591VAE1 4.051000% 281,426,000.00 281,426,000.00 0.00 950,047.27 0.00 0.00 950,047.27 281,426,000.00 31.01% A-M 12591VAG6 4.278000% 74,468,000.00 74,468,000.00 0.00 265,478.42 0.00 0.00 265,478.42 74,468,000.00 23.77% B 12591VAH4 4.582000% 58,513,000.00 58,513,000.00 0.00 223,422.14 0.00 0.00 223,422.14 58,513,000.00 18.09% C 12591VAK7 4.901551% 47,872,000.00 47,872,000.00 0.00 195,539.20 0.00 0.00 195,539.20 47,872,000.00 13.43% D 12591VAQ4 4.901551% 54,521,000.00 54,521,000.00 0.00 222,697.87 0.00 0.00 222,697.87 54,521,000.00 8.14% E 12591VAS0 3.220000% 25,266,000.00 25,266,000.00 0.00 67,797.10 0.00 0.00 67,797.10 25,266,000.00 5.68% F 12591VAU5 3.220000% 10,639,000.00 10,639,000.00 0.00 28,547.98 0.00 0.00 28,547.98 10,639,000.00 4.65% G 12591VAW1 3.220000% 47,872,908.00 47,831,782.42 0.00 126,653.85 0.00 0.00 126,653.85 47,831,782.42 0.00% LR 12591VBA8 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12591VAY7 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,063,836,910.00 1,030,284,672.76 1,114,687.81 3,295,999.97 0.00 0.00 4,410,687.78 1,029,169,984.95 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12591VAF8 1.187886% 819,153,000.00 785,641,890.34 777,711.13 0.00 777,711.13 784,527,202.53 X-B 12591VAL5 0.116204% 160,906,000.00 160,906,000.00 15,581.56 0.00 15,581.56 160,906,000.00 X-C 12591VAN1 1.681551% 25,266,000.00 25,266,000.00 35,405.05 0.00 35,405.05 25,266,000.00 X-D 12591VBC4 1.681551% 58,511,908.00 58,470,782.42 81,934.65 0.00 81,934.65 58,470,782.42 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The Class A-M, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12591VAA9 380.87997377 20.59393297 0.45864301 0.00000000 0.00000000 360.28604079 A-2 12591VAB7 1,000.00000000 0.00000000 2.53500000 0.00000000 0.00000000 1,000.00000000 A-SB 12591VAC5 1,000.00000000 0.00000000 3.04416664 0.00000000 0.00000000 1,000.00000000 A-3 12591VAD3 1,000.00000000 0.00000000 3.14583332 0.00000000 0.00000000 1,000.00000000 A-4 12591VAE1 1,000.00000000 0.00000000 3.37583333 0.00000000 0.00000000 1,000.00000000 A-M 12591VAG6 1,000.00000000 0.00000000 3.56500000 0.00000000 0.00000000 1,000.00000000 B 12591VAH4 1,000.00000000 0.00000000 3.81833336 0.00000000 0.00000000 1,000.00000000 PEZ 12591VAJ0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 C 12591VAK7 1,000.00000000 0.00000000 4.08462567 0.00000000 0.00000000 1,000.00000000 D 12591VAQ4 1,000.00000000 0.00000000 4.08462556 0.00000000 0.00000000 1,000.00000000 E 12591VAS0 1,000.00000000 0.00000000 2.68333333 0.00000000 0.00000000 1,000.00000000 F 12591VAU5 1,000.00000000 0.00000000 2.68333302 0.00000000 0.00000000 1,000.00000000 G 12591VAW1 999.14094251 0.00000000 2.64562683 0.00000000 0.00000000 999.14094251 LR 12591VBA8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12591VAY7 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12591VAF8 959.09053662 0.94940888 0.00000000 957.72975565 X-B 12591VAL5 1,000.00000000 0.09683641 0.00000000 1,000.00000000 X-C 12591VAN1 1,000.00000000 1.40129225 0.00000000 1,000.00000000 X-D 12591VBC4 999.29714170 1.40030727 0.00000000 999.29714170 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-M Regular Interest Breakdown A-M (Cert) 12591VAG6 4.278000% 74,468,000.00 74,468,000.00 0.00 265,478.42 0.00 0.00 265,478.42 74,468,000.00 A-M (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 74,468,000.01 74,468,000.00 0.00 265,478.42 0.00 0.00 265,478.42 74,468,000.00 B Regular Interest Breakdown B (Cert) 12591VAH4 4.582000% 58,513,000.00 58,513,000.00 0.00 223,422.14 0.00 0.00 223,422.14 58,513,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 58,513,000.01 58,513,000.00 0.00 223,422.14 0.00 0.00 223,422.14 58,513,000.00 C Regular Interest Breakdown C (Cert) 12591VAK7 4.901551% 47,872,000.00 47,872,000.00 0.00 195,539.20 0.00 0.00 195,539.20 47,872,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 47,872,000.01 47,872,000.00 0.00 195,539.20 0.00 0.00 195,539.20 47,872,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 12591VAJ0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,030,284,672.76 1,030,341,685.72 1,114,687.81 0.00 0.00 0.00 1,029,169,984.95 1,029,216,836.38 1,114,687.81 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/ Distribution Distributable Interest Interest Shortfall Interest Adjustment (Excess) Certificate Interest A-1 06/01/2017 - 06/30/2017 30 24,824.97 0.00 24,824.97 0.00 0.00 0.00 24,824.97 0.00 A-2 06/01/2017 - 06/30/2017 30 367,387.41 0.00 367,387.41 0.00 0.00 0.00 367,387.41 0.00 A-SB 06/01/2017 - 06/30/2017 30 225,895.43 0.00 225,895.43 0.00 0.00 0.00 225,895.43 0.00 A-3 06/01/2017 - 06/30/2017 30 597,708.33 0.00 597,708.33 0.00 0.00 0.00 597,708.33 0.00 A-4 06/01/2017 - 06/30/2017 30 950,047.27 0.00 950,047.27 0.00 0.00 0.00 950,047.27 0.00 A-M 06/01/2017 - 06/30/2017 30 265,478.42 0.00 265,478.42 0.00 0.00 0.00 265,478.42 0.00 B 06/01/2017 - 06/30/2017 30 223,422.14 0.00 223,422.14 0.00 0.00 0.00 223,422.14 0.00 C 06/01/2017 - 06/30/2017 30 195,539.20 0.00 195,539.20 0.00 0.00 0.00 195,539.20 0.00 D 06/01/2017 - 06/30/2017 30 222,697.87 0.00 222,697.87 0.00 0.00 0.00 222,697.87 0.00 E 06/01/2017 - 06/30/2017 30 67,797.10 0.00 67,797.10 0.00 0.00 0.00 67,797.10 0.00 F 06/01/2017 - 06/30/2017 30 28,547.98 0.00 28,547.98 0.00 0.00 0.00 28,547.98 0.00 G 06/01/2017 - 06/30/2017 30 128,348.62 0.00 128,348.62 0.00 0.00 1,694.77 126,653.85 46,320.03 X-A 06/01/2017 - 06/30/2017 30 777,711.13 0.00 777,711.13 0.00 0.00 0.00 777,711.13 0.00 X-B 06/01/2017 - 06/30/2017 30 15,581.56 0.00 15,581.56 0.00 0.00 0.00 15,581.56 0.00 X-C 06/01/2017 - 06/30/2017 30 35,405.05 0.00 35,405.05 0.00 0.00 0.00 35,405.05 0.00 X-D 06/01/2017 - 06/30/2017 30 81,934.65 0.00 81,934.65 0.00 0.00 0.00 81,934.65 0.00 Totals 4,208,327.13 0.00 4,208,327.13 0.00 0.00 1,694.77 4,206,632.36 46,320.03 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 5,321,320.17 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected None Controlling Class Information Total Controlling Class: G Effective as of: 04/09/2014 Controlling Class Representative: LNR Securities Holdings, LLC Effective as of: 04/09/2014 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 4,232,868.69 Master Servicing Fee - KeyBank, N.A. 10,696.93 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,606.00 Interest Adjustments 0.00 CCRE Strip - Cantor Commercial Real Estate Lending, L.P 8,193.45 Deferred Interest 0.00 CREFC Royalty License Fee 429.29 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services, LLC 1,615.91 Net Prepayment Interest Shortfall 0.00 Total Fees 24,541.57 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 321.79 Total Interest Collected 4,232,868.69 ASER Amount 0.00 Principal: Special Servicing Fee 1,372.98 Scheduled Principal 1,114,687.81 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 1,694.77 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,114,687.81 Payments to Certificateholders & Others: Other: Interest Distribution 4,206,632.36 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,114,687.81 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 5,321,320.17 Total Funds Collected 5,347,556.50 Total Funds Distributed 5,347,556.51 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 2 16,684,387.27 1.62 62 4.6990 NAP Defeased 7 16,684,387.27 1.62 62 4.6990 NAP Alabama 1 13,974,473.67 1.36 81 4.8800 1.450000 7,499,999 or less 18 81,394,773.80 7.91 68 5.0295 1.606253 Arizona 2 27,124,771.41 2.64 80 5.0416 1.276706 7,500,000 to 14,999,999 16 181,695,715.13 17.65 59 4.9161 1.635411 California 9 197,782,429.94 19.22 68 4.8227 1.880920 15,000,000 to 24,999,999 9 179,404,659.11 17.43 80 4.9932 1.855532 Colorado 1 10,129,694.71 0.98 81 4.9925 2.260000 25,000,000 to 49,999,999 5 158,750,931.27 15.43 57 4.7515 1.798126 Connecticut 2 97,193,592.79 9.44 80 5.1167 1.685913 Florida 3 86,365,046.50 8.39 80 5.2012 1.645791 50,000,000 to 74,999,999 2 118,443,368.18 11.51 79 4.9493 1.664042 Georgia 2 11,975,155.41 1.16 31 4.5905 2.726320 75,000,000 or greater 3 292,796,150.19 28.45 80 4.9746 1.589094 Illinois 2 21,886,395.20 2.13 81 4.8240 1.530000 Indiana 4 11,881,067.36 1.15 80 5.5201 1.493048 Totals 55 1,029,169,984.95 100.00 71 4.9301 1.688776 Iowa 1 6,657,498.57 0.65 45 5.0000 1.480000 Kansas 2 51,243,368.18 4.98 80 4.8370 1.630000 Kentucky 1 702,126.04 0.07 21 4.6700 1.370000 Louisiana 1 12,148,059.98 1.18 78 5.2650 1.380000 Maryland 1 12,217,970.02 1.19 79 4.7300 1.570000 Massachusetts 1 8,553,422.63 0.83 81 4.8515 1.230000 Michigan 3 16,680,812.26 1.62 81 5.3000 1.400000 Montana 1 4,188,307.31 0.41 80 5.1500 1.530000 Nevada 4 26,176,040.05 2.54 71 4.9028 1.278554 New York 11 235,959,529.46 22.93 72 4.8481 1.488380 North Carolina 1 28,500,000.00 2.77 20 4.6700 1.670000 Ohio 10 36,604,709.77 3.56 80 4.9783 1.807129 Pennsylvania 2 17,105,097.29 1.66 37 4.8731 1.756984 See footnotes on last page of this section. South Tennessee Carolina 2 1 11,929,349.80 1,512,271.45 0.15 1.16 21 20 4.6700 5.0055 1.370000 1.110000 Texas 1 2,857,961.01 0.28 81 5.1000 2.300000 Utah 2 21,628,327.86 2.10 81 4.8488 1.471824 Virginia 5 39,508,119.00 3.84 80 5.0272 2.940767 Totals 83 1,029,169,984.95 100.00 71 4.9301 1.688776 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 2 16,684,387.27 1.62 62 4.6990 NAP Defeased 7 16,684,387.27 1.62 62 4.6990 NAP 1.249 or less 5 64,454,225.15 6.26 62 4.9907 1.140338 Industrial 2 12,385,633.31 1.20 61 5.0046 1.604870 1.25 to 1.29 2 26,701,612.55 2.59 70 4.9872 1.258150 Lodging 12 154,514,969.33 15.01 80 5.1605 2.146554 1.30 to 1.39 6 75,990,483.17 7.38 65 5.1447 1.327179 Mixed Use 5 148,910,676.47 14.47 77 5.0323 1.567126 1.40 to 1.49 7 185,525,021.98 18.03 80 4.8066 1.470013 Multi-Family 13 135,343,933.16 13.15 63 4.8160 1.738269 1.50 to 1.749 16 420,833,131.98 40.89 74 4.9984 1.640518 Office 11 323,211,193.23 31.41 80 4.8619 1.590318 1.75 to 1.99 10 138,502,742.40 13.46 61 4.7985 1.850012 Retail 22 209,599,660.60 20.37 57 4.8169 1.558532 2.00 or greater 7 100,478,380.45 9.76 75 4.8751 2.799816 Self Storage 11 28,519,531.57 2.77 58 5.3958 1.674428 Totals 55 1,029,169,984.95 100.00 71 4.9301 1.688776 Totals 83 1,029,169,984.95 100.00 71 4.9301 1.688776 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 2 16,684,387.27 1.62 62 4.6990 NAP Defeased 2 16,684,387.27 1.62 62 4.6990 NAP 4.4999% or less 6 58,667,272.57 5.70 24 4.4629 1.915167 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 6 206,839,478.29 20.10 68 4.6752 1.563746 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% to 4.9999% 18 298,197,645.83 28.97 78 4.8756 1.920829 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 5.0000% or greater 23 448,781,200.99 43.61 75 5.1534 1.559824 37 to 48 months 53 1,012,485,597.68 98.38 72 4.9339 1.687538 Totals 55 1,029,169,984.95 100.00 71 4.9301 1.688776 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 55 1,029,169,984.95 100.00 71 4.9301 1.688776 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 2 16,684,387.27 1.62 62 4.6990 NAP 60 months or less 11 144,498,495.77 14.04 21 4.7540 1.646512 61 to 84 months 42 867,987,101.91 84.34 80 4.9638 1.694368 85 to 120 months 0 0.00 0.00 0 0.0000 0.000000 121 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 55 1,029,169,984.95 100.00 71 4.9301 1.688776 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 2 16,684,387.27 1.62 62 4.6990 NAP Defeased 2 16,684,387.27 1.62 62 4.6990 NAP Interest Only 10 449,851,458.53 43.71 72 4.8553 1.814473 Underwriter's Information 0 0.00 0.00 0 0.0000 0.000000 60 months or less 10 132,536,462.64 12.88 75 4.9323 1.597988 1 year or less 52 1,005,907,642.88 97.74 72 4.9279 1.688372 61 to 84 months 0 0.00 0.00 0 0.0000 0.000000 1 to 2 years 0 0.00 0.00 0 0.0000 0.000000 85 to 120 months 0 0.00 0.00 0 0.0000 0.000000 2 years or greater 1 6,577,954.80 0.64 81 5.8495 1.560000 121 months or greater 33 430,097,676.51 41.79 70 5.0166 1.582369 Totals 55 1,029,169,984.95 100.00 71 4.9301 1.688776 Totals 55 1,029,169,984.95 100.00 71 4.9301 1.688776 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10085611 1 OF New York NY 470,000.00 0.00 4.700% N/A 4/6/24 N 120,000,000.00 120,000,000.00 7/6/17 10085612 2 MU Norwalk CT 399,917.88 111,726.38 5.122% N/A 3/6/24 N 93,694,154.33 93,582,427.95 7/6/17 10085613 3 LO Fort Myers FL 345,055.60 162,626.41 5.216% N/A 3/6/24 N 79,376,348.65 79,213,722.24 7/6/17 10085614 4 OF Sunnyvale CA 281,957.76 0.00 5.035% N/A 1/6/24 N 67,200,000.00 67,200,000.00 7/6/17 10085615 5 RT Topeka KS 206,866.52 77,661.71 4.837% N/A 3/6/24 N 51,321,029.89 51,243,368.18 7/6/17 10085616 6 OF New York NY 167,307.59 54,622.09 5.073% N/A 1/6/24 N 39,576,011.82 39,521,389.73 7/6/17 10085617 7 RT Moreno Valley CA 119,125.54 42,948.75 4.470% N/A 3/6/19 N 31,980,010.26 31,937,061.51 7/6/17 10085618 8 OF Atherton CA 118,710.94 0.00 4.559% N/A 3/6/24 N 31,250,000.00 31,250,000.00 7/6/17 10085619 9 LO El Segundo CA 113,092.97 41,170.51 4.920% N/A 3/5/24 N 27,583,650.54 27,542,480.03 7/5/17 10085620 10 MF Charlotte NC 110,912.50 0.00 4.670% N/A 3/5/19 N 28,500,000.00 28,500,000.00 7/5/17 10085621 11 LO Various VA 101,470.83 0.00 4.970% N/A 4/6/24 N 24,500,000.00 24,500,000.00 7/6/17 10084296 12 MF Turlock CA 95,377.50 0.00 4.860% N/A 3/6/24 N 23,550,000.00 23,550,000.00 7/6/17 10085622 13 RT Las Vegas NV 89,895.92 32,203.97 4.950% N/A 4/6/24 N 21,792,951.48 21,760,747.51 7/6/17 10085623 14 MF Various IL 88,106.05 30,533.34 4.824% N/A 4/6/24 N 21,916,928.54 21,886,395.20 7/6/17 10085624 15 MU Tempe AZ 90,175.89 31,297.46 5.050% N/A 3/6/24 N 21,427,934.13 21,396,636.67 7/6/17 10085625 16 MU New York NY 78,592.94 26,287.66 4.800% N/A 4/6/24 N 19,648,236.13 19,621,948.47 7/6/17 10085626 17 LO Traverse City MI 73,822.30 33,670.61 5.300% N/A 4/6/24 N 16,714,482.87 16,680,812.26 7/6/17 10085627 18 OF Provo UT 60,662.95 31,756.23 4.880% N/A 4/5/24 N 14,917,117.76 14,885,361.53 7/5/17 10085628 19 MF Norfolk VA 64,134.13 21,851.07 5.120% N/A 2/6/24 N 15,029,970.07 15,008,119.00 7/6/17 10085629 20 OF Bronx NY 65,662.50 0.00 5.253% N/A 3/6/24 N 15,000,000.00 15,000,000.00 7/6/17 10085630 21 OF Birmingham AL 56,914.62 20,923.61 4.880% N/A 4/6/24 N 13,995,397.28 13,974,473.67 7/6/17 10085631 22 MF Cincinnati OH 57,693.14 18,072.07 4.824% N/A 3/6/24 N 14,350,041.14 14,331,969.07 7/6/17 10085632 23 RT Mount Vernon NY 47,199.77 20,424.47 4.450% N/A 4/5/19 N 12,728,028.13 12,707,603.66 7/5/17 10085633 24 RT Mechanicsburg PA 50,336.48 22,972.31 4.870% N/A 3/6/19 N 12,401,967.32 12,378,995.01 7/6/17 10085634 25 RT North Charleston SC 49,833.63 17,579.68 5.005% N/A 3/6/19 N 11,946,929.48 11,929,349.80 7/6/17 10085635 26 RT Towson MD 48,225.50 16,829.81 4.730% N/A 2/5/24 N 12,234,799.83 12,217,970.02 7/5/17 10085636 27 RT Hammond LA 53,366.40 15,222.11 5.265% N/A 1/6/24 N 12,163,282.09 12,148,059.98 7/6/17 10085637 28 SS Various OH 50,068.73 16,373.69 5.200% N/A 4/6/24 N 11,554,321.41 11,537,947.72 7/6/17 10085638 29 RT Doraville GA 44,923.17 15,964.41 4.656% N/A 3/6/24 N 11,578,135.94 11,562,171.53 7/6/17 10085639 30 RT Akron OH 44,306.62 15,978.40 4.946% N/A 3/6/24 N 10,750,771.38 10,734,792.98 7/6/17 10084948 31 SS Bronx NY 52,196.02 13,813.70 5.800% N/A 4/6/19 N 10,799,176.58 10,785,362.88 7/6/17 10085640 32 OF Colorado Springs CO 42,232.34 21,294.32 4.992% N/A 4/6/24 N 10,150,989.03 10,129,694.71 7/6/17 10085641 33 MF Stone Mountain GA 36,357.48 14,014.40 4.450% N/A 3/5/19 N 9,804,265.43 9,790,251.03 7/5/17 10085642 34 MF Taunton MA 34,632.80 12,867.65 4.851% N/A 4/6/24 N 8,566,290.28 8,553,422.63 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10085643 35 RT Nipomo CA 31,809.32 12,275.71 4.750% N/A 4/5/24 N 8,036,039.10 8,023,763.39 7/5/17 10085644 36 MU New York NY 29,682.48 11,808.54 4.700% N/A 2/5/19 N 7,578,505.59 7,566,697.05 7/5/17 10085645 37 RT Various Various 28,471.96 11,324.43 4.670% N/A 4/5/19 N 7,316,135.65 7,304,811.22 7/5/17 10085646 38 IN Cedar Rapids IA 27,827.12 21,009.60 5.000% N/A 4/6/21 N 6,678,508.17 6,657,498.57 7/6/17 10085647 39 MU Highland UT 26,900.37 10,265.09 4.780% N/A 4/5/24 N 6,753,231.42 6,742,966.33 7/5/17 10085648 40 LO Various IN 32,124.91 12,334.41 5.849% N/A 4/6/24 N 6,590,289.21 6,577,954.80 2/6/17 2 10085649 41 RT Port Richey FL 27,401.65 9,393.68 5.070% N/A 4/5/24 N 6,485,596.76 6,476,203.08 7/5/17 10085650 42 OF Bayside NY 27,428.28 8,964.10 5.038% N/A 3/6/24 N 6,533,135.41 6,524,171.31 7/6/17 10085651 43 IN Phoenix AZ 23,950.43 8,494.40 5.010% N/A 2/5/24 N 5,736,629.14 5,728,134.74 7/5/17 10085652 44 MF Bloomington IN 22,620.06 7,281.05 5.112% N/A 1/6/24 N 5,310,393.61 5,303,112.56 7/6/17 10085653 45 SS Various TX 20,503.03 7,815.84 4.796% N/A 3/6/19 N 5,130,031.58 5,122,215.74 7/6/17 10085654 46 RT Menlo Park CA 21,239.39 7,157.18 5.151% N/A 2/6/19 N 4,948,022.22 4,940,865.04 7/6/17 10085655 47 OF Pittsburgh PA 19,260.49 10,082.60 4.880% N/A 4/5/24 N 4,736,184.88 4,726,102.28 7/5/17 10085656 48 MF Bozeman MT 18,000.67 6,024.48 5.150% N/A 3/6/24 N 4,194,331.79 4,188,307.31 7/6/17 10085658 50 RT Westport CT 15,008.51 5,344.29 4.980% N/A 3/5/24 N 3,616,509.13 3,611,164.84 7/5/17 10085659 51 SS Turlock CA 13,984.21 4,578.33 5.020% N/A 4/5/24 N 3,342,838.29 3,338,259.96 7/5/17 10085660 52 SS Conroe TX 12,163.86 4,124.63 5.100% N/A 4/5/24 N 2,862,085.64 2,857,961.01 7/5/17 10085661 53 MF Brooklyn NY 7,855.39 5,801.20 4.460% N/A 2/6/24 N 2,113,794.87 2,107,993.67 7/6/17 10085662 54 RT Woodstock GA 9,516.21 2,729.01 5.220% N/A 3/5/24 N 2,187,633.39 2,184,904.38 7/5/17 10085663 55 MF New York NY 5,656.28 5,094.63 4.495% N/A 1/6/24 N 1,509,851.71 1,504,757.08 7/6/17 10085664 56 MF Brooklyn NY 2,329.06 2,097.79 4.495% N/A 1/6/24 N 621,703.41 619,605.62 7/6/17 Totals 4,232,868.69 1,114,687.81 1,030,284,672.76 1,029,169,984.95 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10085611 1 Office New York NY 120,000,000.00 27,157,023.05 4,721,657.21 1/1/17 3/31/17 10085612 2 Mixed Use Norwalk CT 93,582,427.95 8,528,675.67 0.00 10085613 3 Lodging Fort Myers FL 79,213,722.24 11,294,778.17 0.00 10085614 4 Office Sunnyvale CA 67,200,000.00 39,359,414.81 0.00 10085615 5 Retail Topeka KS 51,243,368.18 6,157,286.63 0.00 10085616 6 Office New York NY 39,521,389.73 3,591,448.47 0.00 10085617 7 Retail Moreno Valley CA 31,937,061.51 2,808,928.86 0.00 10085618 8 Office Atherton CA 31,250,000.00 2,843,390.28 0.00 10085619 9 Lodging El Segundo CA 27,542,480.03 5,175,640.39 5,159,502.85 4/1/16 3/31/17 10085620 10 Multi-Family Charlotte NC 28,500,000.00 2,338,026.79 2,319,991.64 4/1/16 3/31/17 10085621 11 Lodging Various VA 24,500,000.00 5,408,499.13 0.00 10084296 12 Multi-Family Turlock CA 23,550,000.00 2,446,786.35 0.00 10085622 13 Retail Las Vegas NV 21,760,747.51 1,844,481.00 0.00 10085623 14 Multi-Family Various IL 21,886,395.20 1,771,104.59 0.00 10085624 15 Mixed Use Tempe AZ 21,396,636.67 1,945,738.73 0.00 10085625 16 Mixed Use New York NY 19,621,948.47 1,964,572.68 0.00 10085626 17 Lodging Traverse City MI 16,680,812.26 2,094,675.71 0.00 10085627 18 Office Provo UT 14,885,361.53 1,694,801.00 0.00 10085628 19 Multi-Family Norfolk VA 15,008,119.00 1,203,512.08 0.00 10085629 20 Office Bronx NY 15,000,000.00 1,479,492.71 373,826.34 1/1/17 3/31/17 10085630 21 Office Birmingham AL 13,974,473.67 1,441,039.31 0.00 10085631 22 Multi-Family Cincinnati OH 14,331,969.07 1,337,669.99 1,427,677.68 4/1/16 3/31/17 10085632 23 Retail Mount Vernon NY 12,707,603.66 1,308,666.42 0.00 10085633 24 Retail Mechanicsburg PA 12,378,995.01 1,614,065.72 453,082.06 1/1/17 3/31/17 10085634 25 Retail North Charleston SC 11,929,349.80 1,077,510.61 0.00 10085635 26 Retail Towson MD 12,217,970.02 1,333,464.16 0.00 10085636 27 Retail Hammond LA 12,148,059.98 1,312,689.25 0.00 10085637 28 Self Storage Various OH 11,537,947.72 1,482,524.52 0.00 10085638 29 Retail Doraville GA 11,562,171.53 0.00 0.00 10085639 30 Retail Akron OH 10,734,792.98 1,305,801.70 0.00 10084948 31 Self Storage Bronx NY 10,785,362.88 1,160,708.15 0.00 10085640 32 Office Colorado Springs CO 10,129,694.71 1,706,517.48 1,884,418.73 4/1/16 3/31/17 10085641 33 Multi-Family Stone Mountain GA 9,790,251.03 1,784,140.87 0.00 10085642 34 Multi-Family Taunton MA 8,553,422.63 733,056.54 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10085643 35 Retail Nipomo CA 8,023,763.39 824,171.15 198,329.23 1/1/17 3/31/17 10085644 36 Mixed Use New York NY 7,566,697.05 557,200.00 0.00 10085645 37 Retail Various Various 7,304,811.22 681,525.18 0.00 10085646 38 Industrial Cedar Rapids IA 6,657,498.57 925,904.49 0.00 10085647 39 Mixed Use Highland UT 6,742,966.33 741,706.52 0.00 10085648 40 Lodging Various IN 6,577,954.80 0.00 946,530.30 7/1/14 6/30/15 10085649 41 Retail Port Richey FL 6,476,203.08 940,598.97 0.00 10085650 42 Office Bayside NY 6,524,171.31 587,523.48 206,952.74 1/1/17 3/31/17 10085651 43 Industrial Phoenix AZ 5,728,134.74 691,935.27 182,055.11 1/1/17 3/31/17 10085652 44 Multi-Family Bloomington IN 5,303,112.56 543,350.80 0.00 10085653 45 Self Storage Various TX 5,122,215.74 0.00 0.00 10085654 46 Retail Menlo Park CA 4,940,865.04 442,912.20 110,666.79 1/1/17 3/31/17 10085655 47 Office Pittsburgh PA 4,726,102.28 549,368.83 0.00 10085656 48 Multi-Family Bozeman MT 4,188,307.31 463,296.40 0.00 10085658 50 Retail Westport CT 3,611,164.84 345,637.61 96,766.00 1/1/17 3/31/17 10085659 51 Self Storage Turlock CA 3,338,259.96 428,038.43 0.00 10085660 52 Self Storage Conroe TX 2,857,961.01 462,296.90 0.00 10085661 53 Multi-Family Brooklyn NY 2,107,993.67 340,435.35 0.00 10085662 54 Retail Woodstock GA 2,184,904.38 274,240.31 59,288.06 1/1/17 3/31/17 10085663 55 Multi-Family New York NY 1,504,757.08 116,350.99 44,077.72 1/1/17 3/31/17 10085664 56 Multi-Family Brooklyn NY 619,605.62 18,432.44 22,963.26 1/1/17 3/31/17 Total 1,029,169,984.95 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/12/17 0 0 1 0 0 0 0 0 4.930075% 71 $0.00 $0.00 $6,577,954.80 $0.00 $0.00 $0.00 $0.00 $0.00 4.901495% 6/12/17 1 0 1 0 0 0 0 0 4.930135% 72 $7,578,505.59 $0.00 $6,590,289.21 $0.00 $0.00 $0.00 $0.00 $0.00 4.901551% 5/12/17 0 1 0 0 0 0 0 0 4.930188% 73 $0.00 $6,601,496.33 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.901600% 4/12/17 1 0 0 0 0 0 0 0 4.930247% 74 $6,613,716.54 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.901655% 3/10/17 0 0 0 0 0 0 0 0 4.930299% 75 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.901704% 2/10/17 0 0 0 0 0 0 0 0 4.930368% 76 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.901769% 1/12/17 0 0 0 0 0 0 0 1 4.930421% 77 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $3,521,122.30 4.901818% 12/12/16 0 0 0 0 0 0 0 0 4.933279% 78 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.904559% 11/14/16 0 1 0 0 0 0 0 0 4.933347% 79 $0.00 $6,672,862.76 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.904622% 10/13/16 1 0 0 0 0 0 0 0 4.933408% 80 $6,683,656.04 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.904680% 9/12/16 0 0 0 0 0 0 0 0 4.933475% 81 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.904743% 8/12/16 0 0 0 0 0 0 0 0 4.933536% 82 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.904800% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 10085648 40 4 2/6/17 44,256.12 177,102.80 3 2 11/10/14 6,624,806.25 271,534.49 Totals 1 44,256.12 177,102.80 6,624,806.25 271,534.49 Totals By Delinquency Code: Total for Status Code 3 (1 loan) 44,256.12 177,102.80 6,624,806.25 271,534.49 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 10085648 40 11/10/14 2 6,577,954.80 LO IN 5.850% 6,624,806.25 833,084.30 6/30/15 1.56 5/6/14 4/6/24 260 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 10085648 40 2 1/1/14 12,900,000.00 Please refer to Servicer Reports for comments as they are too lengthy to include for this cycle. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P & I and Servicing Advances Advances Advances Advances Paid Totals 44,256.12 177,102.80 74,774.07 321.79 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan ODCR Scheduled Advances, Appraised Value Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Balance and Expenses * or BPO Other Proceeds Liquidation Distribution Loss to Trust to Trust to Trust to Trust Adj. to Trust 1/12/17 49 3,578,579.50 68,450.93 5,800,000.00 3,605,904.65 3,605,904.65 3,537,453.72 41,125.78 0.00 0.00 41,125.78 Current Total 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Cumulative Total 3,578,579.50 68,450.93 5,800,000.00 3,605,904.65 3,605,904.65 3,537,453.72 41,125.78 0.00 0.00 41,125.78 * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest 1/12/17 49 3,578,579.50 41,125.78 0.00 0.00 0.00 0.00 0.00 41,125.78 0.00 0.00 Totals 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 34 9,000,000.00 8,553,422.63 0.00 0.00 0.00 0.00 0.00 0.00 318.87 0.00 40 7,000,000.00 6,577,954.80 1,372.98 0.00 0.00 0.00 0.00 0.00 0.00 0.00 55 1,686,803.76 1,504,757.08 0.00 0.00 0.00 0.00 0.00 0.00 2.92 0.00 Totals 17,686,803.76 16,636,134.51 1,372.98 0.00 0.00 0.00 0.00 0.00 321.79 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 1,694.77 Total Interest Shortfall Allocated to Trust 1,694.77 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 10085638 29 11,562,171.53 3/6/24 4.656 Full Defeasance 10085653 45 5,122,215.74 3/6/19 4.796 Full Defeasance Totals 16,684,387.27 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
